PROB 12C Addendum
(sDIA 05/15)

UNITED STATES DISTRICT COURT
FOR THE

SOUTHERN DISTRJCT oF loWA

Addendum to the Petition for Warrant or Summons for Offender Under Supervision

 

Name of Offender: Angelo Peter Efthimiatos Case Number: 3:13-cr-00015

Name of Sentencing Judicial Officer: Stephanie M. Rose1 U.S. District Judge

Date of Original Sentence: June 191 2014

Original Offense: 21 U.S.C. §§ Séll(a)(l)1 841(b)(1)(C), 846 - Conspiracy To Manufacture, Distribute, and Possess with
Intent to Distribute 50 Kilograms and More of Marijuana
21 U.S.C. §§ 841(a)(1), 841(b)(1)(D) ~ Possession With Intent To Distribute Marijuana

Original Sentence: 57 months imprisonment, 36 months supervised releasc; $5,000.00 restitution

Date Original Supervision Commeoced: April 7, 2017

Date Current Supervision Commenced: April 7, 2017

Prior Modification(s)/Revocation(s): January 19, 2018 - Maintain full-time, legitimate employment approved by the U.S.

Probation Office

 

PETITIONING THE COURT

The probation officer believes that the offender has violated the following condition($) of supervision:

Violation

1. New Law Violation -
Knowingly and Willingly
Serving in any Capacity as an
Airman Operating an Aircraft
in Air Transportation without
an Airman’s Certificate

2. Leaving the Judicial District
without authorization

3. Failure to obtain and maintain
legitimate employment

Nature of Noncoml:_oliance

On April 101 2018, the United States Department of Justice Drug Enforcement Agency
(DEA) was conducting surveillance on the offender after receiving information he may be
utilizing an airplane to smuggle illegal substances Agents arrested the offender after
observing him operate an airplane at the Rutland Airport in Vermont. The DEA agents
confirmed the offender’s pilot license was revoked in 2014. Agents searched the airplane;
however, they did not locate any contraband This unauthorized aircraft operation is
defined in 49 U.S.C. § 46317.

In December 2018, the offender was found guilty by a jury of his peers and convicted of
the above noted federal law violation This case is pending sentencing in the United States
District Court for the District of Vermont. The offender has been in custody since April
10, 2018.

During the above noted contact, DEA agents confirmed the offender operated the aircraft
from Rutland, Vermont, to Nantucket, Massachusetts and back on April 9, 2018, and April
10, 2018. The offender did not have permission from the U.S. Probation Office for the
District of Vermont to leave the Judicial District.

On January 19, 2018, the offender reported to a modification hearing in the Southern
District of Iowa to address noncompliance with maintaining legitimate employment His
conditions were modified to require he maintain full'time, legitimate employment

U.S. v. Angelo Peter Efthimiatos (3:13-cr-00015) Petition for Warrant or Summons - January 31, 2019

approved by the U.S. Probation Office. According to the U.S. Probation Office for the
Distn`ct of Vermont, the offender failed to obtain legitimate employment, despite being
directed to do so on numerous occasionsl He has been formally unemployed since January
2018.

U.S. Probation Officer Recommendation:

The term of supervision should be
Z* revoked.
|:l extended for years, for a total term of years.

I declare under penalty of perjury that the foregoing is true and correct

Executed on: January 31, 2019

f ,J
by= 0/1/\/~1/1/\~ Dc )llC/l/vu/W‘~/e/
Kristin J. Schrems
U.S. Probation Of`f'lcer

 

The United States Attorney’s Offlce:

)§ Does not object to the proposed action.

C / fe at ,<’ "
[j Objects but does not request a formal hearing 1 ¥` . _, FU l/\ K_L/_l_

be set. Assistant United States Attorney

l
|:l Objects and will petition the Court requesting &W' § /-<_> \ /(_¢M(,

that a formal hearing be set. % Signature
l'
/

A WARRANT FOR THE OFFENDER”S ARREST WAS PREVIOUSI_,Y REQUESTED; THUS, NO ADDITIONAL
ORDER IS REQUESTED.

 

PLEASE FILE FOR USE IN THE OFFENDER’S REVOCAT[ON HEARING.

Page 2 of 2

